Exhibit Strategic Alliance Agreement This Strategic Alliance Agreement ("SAA") is entered into by and between Magnegas Corporation ("MNGA") and TIES International a Kuwaiti company ("TIES") entered into on this 29th day of October, 2009. 1.Recitals Whereas, MNGA is a corporation organized and existing under the law of the state of Delaware with its principle place of business in the state of Florida. Whereas TIES is a company organized and existing under the laws of the Kuwait with its principle place of business in Kuwait. Whereas, TIES is Kuwaiti company engaged in the business of engineering total solutions for clients in the oil sector, power sector and wastewater sector (www.TIES.com.kw). Whereas, MNGA is a Delaware Corporation engaged in the business of generating a hydrogen based gaseous fuel, irrigation water and other byproducts from liquid waste with its patented Plasma Arc Flow technology. Whereas, MNGA and TIES are desirous to enter into a collaboration for promotion of the technology in the Middle East. The focus of promotion will be in two main markets. The first market is the conversion of sewage to clean water and fuel.
